Citation Nr: 1503477	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to accrued benefits for death pension for the purpose of reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial.  

2.  Entitlement to reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1941 to August 1945.  He died in December 1997.  The Veteran's surviving spouse had a claim to reinstate death pension benefits pending at the time of her death in January 2009.  Her son has continued as appellant on her behalf.  The appellant is also the son of the Veteran. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukie, Wisconsin and the RO in Detroit, Michigan, that denied the appellant's claim for accrued benefits.  Jurisdiction is currently with the RO in Detroit.

In March 2011, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.

In April 2014, the matters were remanded to the RO to readjudicate the claim.  

The Virtual VA paperless claims file reveals additional pertinent documents, to include the May 2007 Corpus of the Estate.  

The merits of the appellant's claim for reimbursement of expenses for last sickness and burial is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  

FINDINGS OF FACT

1.  The Veteran's surviving spouse died in January 2009, and at the time of her death, had a claim pending for entitlement to death pension and aid and attendance.  

2.  The record does not reflect the Veteran's surviving spouse had excessive net worth so as to preclude the payment of death pension benefits.  


CONCLUSION OF LAW

The criteria for payment of death pension benefits have been met for the purpose of accrued benefits.  38 U.S.C.A. §§ 101, 1503, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.57, 3.271-3.275, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks accrued benefits for the purpose of reimbursement for funeral expenses and expenses associated with the Veteran's surviving spouse's last illness.  

By way of history, the Veteran died in December 1997 and his surviving spouse filed a claim for death pension benefits and aid and attendance in February 2005.  The claim was granted by a rating decision dated in March 2005.  After receipt of an updated financial statement, in May 2007 the RO notified the surviving spouse that her net worth was a bar to death pension benefits, that she was never entitled to death pension benefits, and that, as such, an overpayment had been created.  The surviving spouse filed a request to have the overpayment waived in June 2007.  She also requested to have her death pension benefits reinstated on multiple occasions, to include in a June 2007 statement that was date stamped by VA in October 2007, at a December 2007 hearing, and her representative at the time, Vietnam Veterans of America, submitted a statement requesting reinstatement of death pension benefits in December 2008.  In November 2008, her overpayment was waived.  Unfortunately, she passed away in January 2009, prior to the adjudication of the reinstatement of her death pension claim.  The appellant filed a claim for accrued benefits for reimbursement for the surviving spouse's last sickness and burial in February 2009.  

The Board finds that at the time of her death, the surviving spouse had a pending claim to reinstate her death pension and aid and attendance benefits.  

When an veteran or surviving spouse had a claim pending at the time of his or death, an eligible recipient may be paid periodic monetary benefits to which he or she was entitled at the time of his or her death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he or she died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

38 U.S.C.A. § 5121 sets forth an exclusive list of living persons who are eligible for payment of accrued benefits upon the veteran's death, as follows: (A) the veteran's spouse; (B) to the veteran's children (in equal shares); and (C) the veteran's dependent parents (in equal shares).  In addition, pursuant to this statute, upon the death of a surviving spouse, or remarried surviving spouse, the funds go the children of the deceased veteran.  Further, upon the death of a child, the benefits go to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(1-5); 38 C.F.R. § 3.1000(a).

As an initial matter, the Board notes that, to the extent that the appellant has claimed entitlement to a benefit in addition to the reimbursement for expenses of last sickness and burial, the appellant does not fall within the statutorily enumerated category of people eligible to receive benefits.  Significantly, for purposes of section 5121, a child is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of such household at the time of his death, or an illegitimate child; and (1) who is under 18 years of age; (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who is between the ages of 18 and 23 and is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  As the appellant was born in 1942, and therefore over the age of 23, and was not deemed permanently incapable of self-support, the appellant is ineligible for benefits exclusive of reimbursement for last sickness and burial.

In regard to his claim for reimbursement for last sickness and burial, the Board must first determine whether the surviving spouse was entitled to monetary benefits from the claim pending at the time of her death.  For the reasons below, the Board finds that she was entitled to death pension benefits.  

As discussed above, the surviving spouse had a claim for death pension and aid and attendance pending at the time of her death.  She had previously been found to meet basic eligibility criteria for death pension and aid and attendance, but it was determined that her net worth was in excess of that legally allowed for payment of death pension benefits. 

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits under 38 C.F.R. 3.274.  However, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR V.i.3 and V.iii.1.J.70.

The provisions of 38 C.F.R. § 3.271 provide that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Pursuant to 38 C.F.R. §§ 3.274, 3.275, the corpus of estate and net worth of a veteran is considered in a determination of whether or not pension benefits are warranted.  In determining whether some part of the claimant's estate should be consumed for his or her maintenance, consideration will be given to the amount of the claimant's income, together with the following factors: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the requirements of 38 C.F.R. § 3.250(b)(2); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and his or her dependents.  Specifically, pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274.  

In this case, a May 2007 Corpus of Estate provided that the surviving spouse had stocks totaling $62,463.00 and bank deposits totaling $76, 442.00 for an estate of $138,905.00.  No other assets were identified.  Further, it was reported that she had a monthly income of $2,113.50 from Social Security and dividends and interest payments, with monthly expenses of $3.267.47.  Of note, it also provided that the surviving spouse's life expectancy was 4.7 years.  Based on the Corpus of Estate, it was determined her net worth was a bar to death pension benefits.  

A subsequent September 2008 filing from the surviving spouse contained updated financials.  Significantly, it showed that her assets had rapidly depleted.  Her bank account had $10,000 and she had $57,000 in stocks for a total estate of $67,000.  Her monthly income was listed as $1,134, with monthly expenses of $5,121.50.  A Corpus of Estate with an updated life expectancy was not provided using these assets and expenses prior to the surviving spouse's death.  The Board notes that a Corpus of Estate was provided after her death, however, evidence added to the claims file after her death cannot be considered.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the [beneficiary's] file at the time of death").  

The Board further notes that, while the decision is not dispositive in this case, the November 2008 Decision on Waiver of Indebtedness provided that, while the surviving spouse had some assets, the Committee felt that the assets would be rapidly depleted by her medical expenses.  Therefore, it was determined in that decision that financial hardship existed for the surviving spouse and the overpayment was waived.  

In this case, the Board finds that the September 2008 financial statement provided by the surviving spouse confirmed the rapid depletion of her assets.  It specifically showed that the surviving spouse's $138,905 of assets in May 2007 was depleted to $67,000 in only 16 months.  Although not determinative, the Board has considered the fact that her net worth had decreased to under $80,000, the amount that VBA has determined should signal to the RO to determine if net worth is excessive.  See M21-1MR V.i.3 and V.iii.1.J.70.  Moreover, the record confirms the Veteran's monthly expenses have consistently exceeded her monthly income.  It was also evident during the relevant period that there was unlikely to be any buildup of the estate of the surviving spouse, and that her expenses, especially medical, were likely to increase during the remainder of her lifetime.  Therefore, the Board finds that the surviving spouse's net worth was not excessive, given the life expectancy of 4.7 years provided in the May 2007 Corpus of the Estate, financial situation, and rapid rate of depletion and health status of the surviving spouse.  

Accordingly, net worth was not a bar to payment of death pension benefits based on the need for aid and attendance and the appellant's claim for accrued benefits for death pension, for the sole purpose of determining whether the appellant is entitled to receive reimbursement for the surviving spouse's burial and last sickness, is granted.  Reasonable doubt was resolved in the appellant's favor in making this determination.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Accrued benefits for death pension, for the sole purpose of determining the appellant's entitlement for reimbursement for last sickness and burial is granted.  


REMAND

As the Board has determined that the appellant's claim for accrued benefits for death pension has been granted, a remand of this case is necessary so that the RO can readjudicate the claim for reimbursement of expenses for last sickness and burial.

The Board also notes that the appellant should be provided a notice letter regarding the VCAA and its applicability to his appeal.  Such notice must be provided prior to the adjudication of the claim.  


Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant a VCAA complaint notice letter.  

2.  Readjudicate the appellant's claim for reimbursement of expenses for the Veteran's surviving spouse's last sickness and burial in light of the Board's determination that the surviving spouse's pending claim for death pension benefits has been granted.  

3.  If the issue on appeal continues to be denied, the appellant and his representative must be provided a Supplemental Statement of the Case.  The appellant must then be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


